Citation Nr: 1729905	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for calcification in the anterior-posterior window of the spleen with granulomas, to include as due to exposure to asbestos.

2.  Entitlement to service connection for anemia with Crohn's disease, to include as due to asbestos exposure.

3.  Entitlement to service connection for glucose 6 phosphate dehydrogenage (G-6-PD) deficiency.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty from July 1987 to June 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA), St. Petersburg, Florida Regional Office (RO).

This matter was previously remanded by the Board in September 2013 and March 2016.  It has since returned to the Board.

The issues of entitlement to service connection for a spleen disability, anemia with Crohn's disease, and G-6-PD deficiency are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, upon review of the record, the Board finds that the issues must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that remand is necessary for a full and fair adjudication of these claims.

On remand, the Board finds that addendum opinions are warranted for all of the disability claims.

With regard to the G-6-PD deficiency, it appears as if the December 2016 examination is internally inconsistent.  The examiner stated that no baseline level of severity of the Veteran's claimed condition could be determined; however, the examiner also stated that the current severity of the claimed condition was not greater than the baseline.  An additional opinion is needed to clarify this inconsistency. 

With regard to the spleen disability, the December 2016 examiner relied on the lack of medical documentation for the Veteran having a spleen condition.  However, a July 2015 private medical report from "Dr. P. Y." (initials used to protect privacy) noted that the Veteran had a spleen condition.  An additional opinion is necessary to address this medical evidence.

With regard to the anemia with Crohn's disease, the December 2016 examiner did not follow the instructions set forth in the March 2016 remand.  The remand instructions stated that the examiner was to opine as to whether it was at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's anemia and Crohn's disease were related to his military service, to include his report of taking an Anthrax vaccine, and that the reasons and bases for all opinions were to be provided and discussed in full.  In his opinion, the examiner only stated that there was no relationship between the anthrax vaccine and anemia and Crohn's disease.  The examiner did not provide any reasons as to why it was not at least as likely as not that the Veteran's military service caused the Veteran's anemia with Crohn's disease.  An additional opinion is necessary to provide appropriate rationale.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After the development requested in the first paragraph of this remand has been completed, forward the file to a different examiner than the examiner who provided the opinions for the Veteran's claimed spleen disability, anemia with Crohn's disease, and G-6-PD deficiency in December 2016.

3.  After review of the record, the examiner must provide an opinion as to:

a. Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran has a disability involving the spleen that is related to his military service, to include, BUT NOT LIMITED TO, his report of taking the Anthrax vaccine.

In rendering the requested opinion, the examiner should specifically consider and discuss the November 2005 VA X-ray demonstrating calcified granulomas in the spleen and the July 2015 private medical report from Dr. P. Y.

b. Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's anemia and Crohn's disease is related to his military service, to include, BUT NOT LIMITED TO, his report of taking the Anthrax vaccine.

c. Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any disability associated with G-6-PD deficiency originated in or was aggravated during the Veteran's service. In provided this opinion, the examiner should specifically address (1) whether the Veteran's G-6-PD deficiency is considered a congenital or developmental disease (as opposed to a defect); and, if so (2) whether it increased in severity beyond the natural progression of the disorder in service. If the condition is considered a defect, the examiner should address whether there is evidence of additional disability due to aggravation of the condition during service by superimposed disease or injury.  The examiner is asked to provide a baseline level of the severity of the Veteran's claimed condition and also determine the current severity of the Veteran's claimed condition.  If either cannot be determined, reasons must be provided why not.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

The reasons and bases for ALL opinions should be provided and discussed in full.  If the examiner finds that they are unable to express the requested opinions without resort to speculation, then the reasons and bases for that opinion should be provided, and any outstanding evidence that would enable the examiner to express the opinion should be identified.

4.  After undertaking any additional development deemed appropriate, review the claims file to ensure that all of the foregoing requested development is completed.  Then readjudicate the claims of entitlement to service connection for calcification in the anterior-posterior window of the spleen with granulomas, anemia with Crohn's disease, and G-6-PD.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




